When Carel and Faye Cosby were in divorce proceedings, their marital assets included a substantial monetary interest in the State Teachers Retirement Fund, which accumulation was a product of the joint efforts of both parties during thirty-seven years of marriage.
Unfortunately, Mr. Cosby died before his pension rights were exercised, but this fact did not extinguish his obligation to pay Faye Cosby, as intended by both parties, because her rights emanated from the division of assets in the divorce decree.
At that time, and pursuant to a formula that reflected thirty-seven years of participation in the system, such asset was payable as either a retirement or *Page 329 
death benefit, but payment was delayed in the divorce decree pending a sixty-forty percentage division of this marital asset at some time in the future.
Nevertheless, the amount due each of the parties from the retirement fund was fixed and certain, and the division of such marital asset was complete upon the filing of the divorce decree. Thereafter, the amount awarded to Faye Cosby by the court was not subject to divestiture by the remarriage of Carel Cosby and/or by the retroactive application of the statutes that do provide some benefits to Bonnie Cosby over and above the benefits already provided to Faye Cosby in the divorce decree.
In this case, the appellee's complete reliance upon the death benefit statutes is unwarranted because all benefits, of whatever name or nature, payable by the Teacher's Retirement Fund are traceable, in substantial part, to the marital contributions and sacrifices of both Carel and Faye Cosby. And, in this regard, the imposition of a constructive trust appears to be an appropriate means of overcoming any impediments to a fair distribution of benefits to Faye Cosby as ordered in the divorce decree. Moreover, such a vehicle would carry into effect the obvious understanding and intentions of all parties involved in the divorce action.